In a proceeding pursuant to CPLR article 78 to compel Virginia Formato, the Clerk of the District Court, Nassau County, Third District, Great Neck Part, to enter a default judgment in an action pending in that court, in which the petitioner herein is the plaintiff, Ms. Formato appeals from a judgment of the Supreme Court, Nassau County, entered October 31, 1978, which (1) denied her motion to dismiss the proceeding and (2) directed her to enter the default judgment. Judgment reversed, on the law, with $50 costs and disbursements and proceeding dismissed. The appellant’s letter of refusal dated February 1, 1978 commenced the running of the four-month Statute of Limitations thus rendering this CPLR article 78 proceeding untimely. We reach no other issue. Titone, J. P., Lazer, Margett and Martuscello, JJ., concur.